Citation Nr: 1032402	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-03 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased disability evaluation for 
posttraumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Winston-Salem, North Carolina.  

This matter was previously before the Board in May 2009, at which 
time it was remanded for further development.  The requested 
development has been accomplished and the matter is now ready for 
appellate review.  


FINDING OF FACT

The veteran's PTSD causes moderate to severe disability without 
deficiencies in most of the areas of work, school, family 
relations, thinking, mood or judgment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under Diagnostic Code 9411, a 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Function (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130.

GAF scores between 71 to 80 is indicative that, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more that slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in school work).  Scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score of between 31 and 
40 contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In February 2006, the Veteran requested an increased evaluation 
for his PTSD.

Treatment records obtained in association with the Veteran's 
claim reveal that he attended PTSD group sessions at the 
VetCenter.

In conjunction with his claim, the Veteran was afforded a VA 
examination in April 2006.  The examiner indicated that the 
Veteran's treatment records had his GAF scores in the 64 range.  
The examiner noted that the Veteran was still married and that he 
and his wife lived at home.  The Veteran reported going to the 
VetCenter on a weekly basis and going to the Mental Health Clinic 
once every three months.  He stated that he had no friends and 
did not trust anyone.  He indicated that he went to church at 
times.  The Veteran reported that he would go out in the yard and 
take a walk.  

He stated that he had difficulty sleeping and would get up after 
three or four hours of sleep.  He had nightmares 3 to 4 times per 
week.  He would see things floating around and would see human 
bodies (sometimes asleep sometimes awake).  The Veteran reported 
that he continued to get angry and that he continued to fight in 
his sleep.  He indicated that certain people made him angry and 
that he would "blow up" three times per week.  The Veteran 
stated that he had had suicidal ideations since his previous 
evaluation but had had no attempts.  The Veteran had some 
thoughts to harm others when angry but had no specific intent.  
He indicated that TV would make him angry so he limited what he 
watched.  

Mental status examination revealed that he was clean and neatly 
groomed.  Psychomotor activity was quite unremarkable.  The 
Veteran was not sedated in his appearance and held his head up 
and maintained eye contact.  He had good spontaneous speech but 
mumbled.  His thoughts were linear and goal directed.  His 
attitude towards the examiner was cooperative and relaxed.  His 
affect was normal and his mood was good.  The Veteran had no 
problems with concentration or attention.  Orientation was intact 
to person, time, and place.  The examiner indicated that the 
Veteran was able to maintain hygiene.  He had moderate problems 
with household chores and shopping and slight problems with 
engaging in sports.  

With regard to memory, the Veteran used a pill box for his 
medications.  He indicated that road rage limited his driving but 
stated that he had no cognitive problems.  The examiner rendered 
an Axis I diagnosis of PTSD.  He assigned a GAF score of 55.  He 
noted that the Veteran's mental status had improved from the 
prior examination.  He was capable of managing his affairs.  The 
Veteran was unemployed but not retired.  The reason for his 
unemployment was difficulty getting along with people, having to 
use the bathroom a lot, and chronic pain.  The Veteran stated 
that it was his belief that his unemployment was due to his 
mental disorder.  The examiner stated that the functional impact 
on the Veteran's life continued to be moderate to severe based 
upon his PTSD.  

Records obtained from the Social Security Administration reveal 
that the Veteran was found to be unemployable as of October 2005 
due to a primary diagnosis of disorders of the back (discogenic 
and degenerative) and a secondary diagnosis of anxiety related 
disorders.  

At the time of a July 2006 VA outpatient visit, the Veteran was 
alert and oriented to time, person, and place.  His mood was 
euthymic and his affect had full range.  His thoughts were 
coherent, organized, goal directed, and logical.  There was no 
evidence of overt thought disorder.  There were no hallucinations 
or delusions, tangentiality, circumstantialities, paranoia, 
thought insertion, withdrawal, or broadcasting.  His mood was 
stable.  The Veteran denied any overt evidence of mood swings, 
mania, or impulse control.  Memory, concentration, and attention 
were intact.  Speech was within normal limits, hygiene was fair, 
and eye contact was good.  There were no psychomotor 
abnormalities noted.  Judgment and insight were good.  The 
examiner assigned a GAF score of 64.  

At the time of a November 2006 VA outpatient visit, the Veteran 
was alert and oriented to time, place, and person.  His mood was 
slightly dysphoric and his affect was full.  The Veteran reported 
auditory and visual hallucinations.  He had good impulse control 
and judgment.  Insight was present.  He had no thought disorder, 
paranoid ideation, suicidal ideation, or homicidal ideation.  The 
examiner assigned a GAF score of 62.  

At the time of a March 2007 VA outpatient visit, the Veteran was 
alert and oriented to time, place, person, and situation.  His 
mood was euthymic.  Affect had full range.  Thoughts were 
coherent, organized, goal directed, and logical.  The Veteran's 
mood was stable and he denied overt mood swings.  Memory, 
concentration, and attention were intact.  The Veteran had 
auditory and visual hallucinations.  Speech was within normal 
limits.  Hygiene was fair and eye contact was good.  There were 
no psychomotor abnormalities.  Judgment and insight were good.  
The examiner assigned a GAF score of 59.  

At the time of a June 2007 outpatient visit, the Veteran was 
alert and oriented to time, place, person, and situation.  His 
mood was slightly dysphoric.  Affect had full range.  Thoughts 
were coherent, organized, goal directed and logical.  The 
Veteran's mood was stable and he denied overt mood swings.  
Memory, concentration, and attention were intact.  Speech was 
within normal limits.  Hygiene was fair and eye contact was good.  
There were no psychomotor abnormalities.  Judgment and insight 
were good.  The examiner assigned a GAF score of 59.  

In August 2007, the Veteran was again found to be oriented to 
time, place, person, and situation.  His mood was euthymic and 
his affect had full range.  Thoughts were coherent, organized, 
goal directed, and logical.  There was evidence of possible 
hallucinations/delusions versus spiritual beliefs but no 
tangentiality, flight of ideas, looseness of associations, 
depersonalization, derealization, paranoia, thought insertion, 
withdrawal, or broadcasting.  His mood was stable and the Veteran 
denied any evidence of overt mood swings.  Speech was within 
normal limits.  Hygiene was fair and eye contact was good.  There 
were no psychomotor abnormalities.  Judgment and insight were 
reported as good.  

During a November 2007 outpatient visit, the Veteran reported 
having had the experience of thinking he saw Vietnamese people 
when awaking.  He had eaten beef barbeque the day before.  He 
noted that similar experiences occurred one to five times per 
month.  The Veteran also reported hearing a knock on the door one 
to three times per week.  

Mental status examination revealed he was alert and oriented to 
time, place, person, and situation.  His mood was slightly 
dysphoric.  Affect had full range.  Thoughts were coherent, 
organized, goal directed, and logical.  The Veteran's mood was 
stable and he denied overt mood swings, mania, or impulse control 
issues.  Memory, concentration, and attention were intact.  
Speech was within normal limits.  Hygiene was fair and eye 
contact was good.  There were no psychomotor abnormalities.  
Judgment and insight were good.  The Veteran denied having 
hallucinations, thought disorders, paranoid ideation, suicidal 
ideation, or homicidal ideation.  The examiner assigned a GAF 
score of 59.  

At the time of a February 2009 outpatient visit, the Veteran 
reported sleeping three hours per night and napping during the 
day for another three hours as he felt safe.  He noted dreaming a 
lot about being chased.  His wife would wake him up two times per 
week to tell him he was talking in his sleep.  He was compliant 
with his medication.  The Veteran denied depression and anxiety 
and reported getting irritable once a week.  This happened with 
his friends.  He stated that his appetite was alright.  

Mental status examination revealed he was alert and oriented to 
time, place, person, and situation.  His mood was euthymic.  
Affect had full range.  Thoughts were coherent, organized, goal 
directed and logical.  The Veteran's mood was stable and he 
denied overt mood swings, mania, or impulse control issues.  
Memory, concentration, and attention were intact.  Speech was 
within normal limits.  Hygiene was fair and eye contact was good.  
There were no psychomotor abnormalities.  Judgment and insight 
were good.  The Veteran denied having hallucinations, thought 
disorders, paranoid ideation, suicidal ideation, or homicidal 
ideation.  The examiner assigned a GAF score of 59.  

At the time of a December 2008 outpatient visit, the Veteran 
reported having recurrent intrusive thoughts of traumatic 
experiences.  He denied any psychotic symptoms.  He also had 
feelings that someone was there when awakening.  The Veteran 
noted getting irritable with his friends at times.  Anxiety would 
occur when in traffic or when seeing others on the phone when 
driving.  

Mental status examination revealed he was alert and oriented to 
time, place, person, and situation.  His mood was euthymic.  
Affect had full range.  Thoughts were coherent, organized, goal 
directed and logical.  The Veteran's mood was stable and he 
denied overt mood swings, mania, or impulse control issues.  
Memory, concentration, and attention were intact.  Speech was 
within normal limits.  Hygiene was fair and eye contact was good.  
There were no psychomotor abnormalities.  Judgment and insight 
were also good.  The Veteran denied having hallucinations, 
thought disorders, paranoid ideation, suicidal ideation, or 
homicidal ideation.  The examiner assigned a GAF score of 59.  

During a March 2009 outpatient visit, the Veteran reported having 
nightmares twice a week.  He noted having become nervous a few 
weeks ago but did not know the cause.  He heard walls cracking in 
the house but denied any audio or visual hallucinations.  His 
depression was under control.  

Mental status examination revealed he was alert and oriented to 
time, place, person, and situation.  His mood was euthymic.  
Affect had full range.  Thoughts were coherent, organized, goal 
directed and logical.  The Veteran's mood was stable and he 
denied overt mood swings, mania, or impulse control issues.  
Memory, concentration, and attention were intact.  Speech was 
within normal limits.  Hygiene was fair and eye contact was good.  
There were no psychomotor abnormalities.  Judgment and insight 
were good.  The Veteran denied having hallucinations, thought 
disorders, paranoid ideation, suicidal ideation, or homicidal 
ideation.  The examiner assigned a GAF score of 59.  

At the time of a June 2009 outpatient visit, the Veteran reported 
dreaming about war and traveling into space.  He slept 4 to 5 
hours per night.  The Veteran reported hearing cracking in the 
walls and sometimes saw shadow people when awakening in a dark 
room.  He awoke one night and did a karate kick as he thought 
someone was over him.  The Veteran stayed busy by cutting his 
grass, reading books, and meeting with friends.  He did not go to 
church.  He enjoyed visiting with his grandchildren.  

Mental status examination revealed he was alert and oriented to 
time, place, person, and situation.  His mood was euthymic.  
Affect had full range.  Thoughts were coherent, organized, goal 
directed and logical.  The Veteran's mood was stable and he 
denied overt mood swings, mania, or impulse control issues.  
Memory, concentration, and attention were intact.  Speech was 
within normal limits.  Hygiene was fair and eye contact was good.  
There were no psychomotor abnormalities.  Judgment and insight 
were good.  The Veteran denied having thought disorders, paranoid 
ideation, suicidal ideation, or homicidal ideation.  There was a 
question as to audio and visual hallucinations.  The examiner 
assigned a GAF score of 59.  

In conjunction with the May 2009 Board remand, the Veteran was 
afforded an additional VA examination in July 2009.  At the time 
of the examination, the Veteran reported that he now had more 
insight and understanding about his problems and that his 
symptoms had decreased but that he was still bothered by many 
symptoms associated with PTSD on a weekly basis.  He was noted to 
be taking anti-depressive and anti-anxiety medication.  He noted 
that going to group therapy helped him to open up and talk about 
what was on his mind.  

The examiner indicated that the Veteran had chronic moderate to 
severe PTSD symptoms that occurred at least once or twice a week.  
The symptoms included re-experiencing of the event, hyperarousal, 
and avoidance.  The Veteran remained married and had been married 
for forty years.  He described his relationship with his wife as 
"rock and roll".  He was a "honey do" husband and felt that 
while his wife was supportive she tried to have too much control.  
He reported going out to dinner with his wife.  He had three 
living children and four grandchildren.  The Veteran reported 
that he would go to the American Legion and Disabled Veterans 
meetings on a monthly basis and that he would walk with his wife 
at the mall.  He had no close friends and the friends he could 
trust had passed away.  The Veteran had no history of suicide 
attempts or violence or assaultiveness.  

Mental status examination revealed that the Veteran was 
appropriately dressed.  His psychomotor activity was lethargic.  
He spoke in a slow, soft/whispered voice.  He was cooperative and 
initially guarded but opened up as the interview progressed.  His 
affect was constricted.  His mood was dysphoric.  The Veteran 
could not do serial sevens but was able to spell a word forwards 
and backwards.  He would lose the number he was subtracting from 
but knew it was wrong.  He was oriented to time, person, and 
place.  Thought process and thought content were unremarkable.  
He had no delusions.  The Veteran understood the outcome of 
behavior as it related to judgment.  His intelligence was 
average.  With regard to insight, he knew he had a problem.  
Sleep impairment was present.  The Veteran indicated that he did 
not sleep well and had disruptions from nightmares and dreams.  
He had night sweats twice a week.  He was able to fall asleep 
with medication but would wake up tired.  

The examiner indicated that the Veteran had persistent visual 
hallucinations.  There was no inappropriate behavior.  He 
interpreted proverbs correctly.  He had no 
obsessional/ritualistic behavior.  He had panic attacks about 
once a week.  The Veteran had homicidal thoughts when people made 
him angry but he would just walk away.  There were no suicidal 
thoughts.  He had fair impulse control.  There were no episodes 
of violence and the Veteran was able to maintain minimum personal 
hygiene.  There were no problems with activities of daily living.  
Remote memory was normal but recent and immediate memory were 
slightly impaired.  The Veteran reported forgetfulness, 
misplacing things, and losing his train of thought.  

The examiner indicated that the symptoms were chronic and that 
they occurred on a weekly basis and were moderate to severe.  He 
noted that the Veteran experienced irritable angry depressed 
moods with concentration and attention concerns and periodic 
panic attacks with limited social interactions outside of the 
family or therapeutic groups with other Veterans.  He indicated 
that the Veteran reported verbal anger outbursts.  The examiner 
observed that the Veteran last worked in 2007 and that the cause 
of his retirement was his diabetes.  

The examiner rendered a diagnosis of chronic PTSD.  He assigned a 
GAF score of 54.  He noted that the Veteran continued to have the 
same degree of challenges in his level of family, social, and 
recreational functioning since the time of his last examination 
in April 2006.  He stated that there was not total occupational 
and social impairment due to PTSD.  He indicated that the 
Veteran's PTSD symptoms did impact his work, mood, and school 
possibilities.  As to judgment there was no impairment.  With 
regard to thinking, he was suspicious and distrusting of others.  
As to family relationships, irritability caused problems with his 
relationships.  As to work, he had previously been written up for 
verbal aggressive outbursts.  As to his mood, the Veteran was 
noted to experience anger, irritability, anxiousness, and 
depressed moods. 

With regard to the criteria necessary for a 70 percent 
evaluation, the next higher evaluation, the Board notes that 
there have been no findings of obsessional rituals which 
interfere with routine activities.  As to the Veteran's speech, 
the Board notes that it was found to be coherent with a normal 
rate and tone on numerous occasions.  The Veteran has also not 
reported having near continuous panic attacks nor have there been 
any objective findings of such.  They have been described as 
occurring on no more than a weekly basis. 

As to spatial disorientation, the Board notes that the Veteran 
was found to be oriented to time, place, and person, at each 
examination.

There have also been no findings of neglect of personal hygiene 
or appearance.  The Veteran was found to be groomed and dressed 
at the time of each VA examination and his hygiene has never been 
reported as less than fair.  

As to relationships, the Board notes that he continues to live 
with his wife and remains married to her for over forty years.  
He also enjoys seeing his grandchildren.  There have also been no 
reports of periods of violence.

The evidence shows that the Veteran is not working.  While the 
Board notes that the examiners have indicated that the Veteran's 
PTSD has interfered with his work in the past, the primary 
diagnosis as it relates to his unemployability for Social 
Security purposes was his back disorder.  Moreover, the most 
recent VA examiner found the Veteran's inability to work was as a 
result of his diabetes.  The competent opinions are to the effect 
that the service connected psychiatric disability does not by 
itself prevent employment, and there is not evidence that the 
psychiatric disability would cause impairment in employment 
beyond that contemplated by the current 50 percent evaluation.  

Moreover, the symptomatology associated with the service-
connected PTSD has been described as no worse than moderate to 
severe by any VA examiner.  Furthermore, the GAF scores that have 
been assigned throughout the entire appeal period reflect 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  As such, the symptoms do not meet the 
requirements for an evaluation in excess of 50 percent.

In sum, the weight of the evidence is that the Veteran does not 
meet most of the criteria for an evaluation in excess of the 
current 50 percent for PTSD; and the claim is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's PTSD symptoms are contemplated by the rating 
criteria.  Moreover, the Veteran has not been recently 
hospitalized for his PTSD.  While the Veteran is currently 
unemployed, there have been no findings that his unemployability 
arises solely as a result of his PTSD.  As such, the criteria for 
referral for consideration of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Veteran's status has been substantiated.  The Board notes 
that in a March 2006 letter, the RO provided the Veteran with 
notice that informed him of the evidence needed to substantiate 
his claim.  The letter also told him what evidence he was 
responsible for obtaining and what evidence VA would undertake to 
obtain.  The letter also told him to submit relevant evidence in 
his possession.  The above letter also told the Veteran what was 
necessary to substantiate the claim..

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this 
case, the Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in June 2009 per 
the Board's May 2009 remand.

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary 
to decide this claim has been obtained.  No other relevant 
records have been identified. The Veteran has also been afforded 
several VA examinations.  The results of the examinations provide 
sufficient detail, including the history of the disorder, to 
properly rate the Veteran's PTSD disability.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements and his ability to testify at a 
hearing if so desired.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide the 
appeal.  Based upon the foregoing, the duties to notify and 
assist the Veteran have been met, and no further action is 
necessary to assist the Veteran in substantiating this claim.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


